UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-7975



YAQUB HAMEED MUWAKKIL,

                                               Plaintiff - Appellant,


             versus


LEROY   ROUNDTREE   HASSELL,  Chief   Justice,
Supreme Court of Virginia; ELIZABETH D. LACY,
Justice, Supreme Court of Virginia; BARBARA M.
KEENAN, Justice, Supreme Court of Virginia;
LAWRENCE L. KOONTZ, JR., Justice, Supreme
Court of Virginia; CYNTHIA D. KINEER, Justice,
Supreme Court of Virginia; DONALD LEMONS,
Justice, Supreme Court of Virginia; G. STEVEN
AGEE, Justice, Supreme Court of Virginia;
HARRY L. CARRICO, Senior Justice, Supreme
Court of Virginia; A. CHRISTIAN COMPTON,
Senior Justice, Supreme Court of Virginia;
ROSCOE B. STEPHENSON, JR., Senior Justice,
Supreme Court of Virginia; PATRICIA H.
KRUEGER, Clerk, Supreme Court of Virginia,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-05-1118-1)


Submitted:    May 22, 2006                    Decided:   June 12, 2006


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Yaqub Hameed Muwakkil, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

               Yaqub Hameed Muwakkil appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A (2000).      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         See Muwakkil v. Hassell, No. CA-05-1118-1 (E.D.

Va. Dec. 5, 2005).         We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented    in   the

materials      before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                       - 3 -